DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-10, 12-17, 19 and 20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of an inner spacer between the layer of isolation material and the gate conductor between the substrate and the bottom-most nanosheet; and a sidewall hardmask on the substrate and between the layer of isolation material and the inner spacer in combination with all of the limitations of Claim 1. Claims 2-9 include the limitations of claim 1.
Regarding Claim 10, the prior art of record alone or in combination neither teaches nor makes obvious the invention of an inner spacer between the layer of isolation material and the gate conductor between the substrate and the bottom-most nanosheet; a sidewall hardmask on the substrate and between the layer of isolation material and the inner spacer in combination with all of the limitations of Claim 10.  Claims 11-16 include the limitations of claim 10.
Regarding Claim 17, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a sidewall hardmask separating the layer of isolation material from each of the two inner spacers in combination with all of the limitations of Claim 17.  Claims 19 and 20 include the limitations of claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896